Exhibit 10.1
 
SUBSCRIPTION & REGISTRATION RIGHTS AGREEMENT
FOR COMMON SHARES




TO:
Triangle Petroleum Corporation (the “Corporation”)
AND TO:
Johnson Rice & Company L.L.C.

 
The undersigned (hereinafter referred to as the “Subscriber,” and, together with
the other persons purchasing shares of common stock of the Corporation offered
in this Offering, the “Subscribers”) hereby irrevocably subscribes for and
agrees to purchase the number of shares of common stock of the Corporation set
forth below (the “Common Shares”), for the aggregate subscription price set
forth below (the “Aggregate Subscription Price”), representing a subscription
price of $0.43 (U.S.) per Common Share, upon and subject to the terms and
conditions set forth in “Terms and Conditions of Subscription for Common Shares
of Triangle Petroleum Corporation” attached hereto (together with this page and
the attached Exhibits, the “Subscription Agreement”). In addition to this face
page, the Subscriber must also complete all applicable Exhibits attached hereto.



   
Number of Common Shares:
             
Aggregate Subscription Price (U.S.): $                                 
(Name of Subscriber − please print)
         
By:
   
Deliver the Common Shares as set forth below:
  (Authorized Signature)              
(Name)
           
(Official Capacity or Title − please print)
 
(Account Reference, if applicable))
           
(Please print name of individual whose signature appears above if different than
the name of the subscriber printed above.)
 
(Contact Name)
         
(Address, including ZIP or Postal code)
           
(Subscriber’s Address, including ZIP or Postal code)
             
Register the Common Shares as set forth below:
     
(Telephone Number)
(E-Mail Address)
 
(Name)
           
(Taxpayer Identification Number)
 
(Account reference, if applicable
               
(Address, including ZIP or Postal code)

 
ACCEPTANCE: The Corporation hereby accepts the subscription as set forth above
on the terms and conditions contained in this Subscription Agreement.


Dated: _________________________, 2010
 
TRIANGLE PETROLEUM CORPORATION
Subscription No:



By:
   
Title:
 

 
This is the first page of an agreement comprised of 22 pages (including
Exhibits).


1

--------------------------------------------------------------------------------


 
TERMS AND CONDITIONS OF SUBSCRIPTION FOR
COMMON SHARES OF
TRIANGLE PETROLEUM CORPORATION
 
Terms of the Offering
 
1.      The Subscriber acknowledges (on its own behalf and, if applicable, on
behalf of each person on whose behalf the Subscriber is contracting) that this
subscription is subject to rejection or allotment by the Corporation in whole or
in part.
 
2.      The Subscriber acknowledges (on its own behalf and, if applicable, on
behalf of each person on whose behalf the Subscriber is contracting) that:
 
(a)
the Common Shares subscribed for by it hereunder form part of a larger issuance
and sale by the Corporation of up to 3,000,000 Common Shares at an issue price
of $0.43 (U.S.) per Common Share on a best efforts marketed offering basis by
Johnson Rice & Company L.L.C. (the “Agent”) and co-placement agents Canaccord
Genuity and Pritchard Capital Partners, LLC (the “Offering”); and

 
(b)
the Offering is not subject to any minimum subscription level, and therefore,
any funds invested are available to the Corporation and will be paid to the
Corporation on the Closing Date.

 
Definitions
 
3.      The following terms, as used herein, have the following meanings:
 
(a)
“1933 Act” means the U.S. Securities Act of 1933, as amended.

 
(b)
"Canadian Securities Laws" means the securities laws, regulations and rules, and
the blanket rulings, policies and written interpretations of and multilateral or
national instruments adopted by the Ontario Securities Commission and the rules
and policies of the TSX Venture Exchange.

 
(c)
“Prospectus” means the prospectus or prospectuses forming a part of, or deemed
to form a part of, or included in, or deemed included in, any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Shares covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus or prospectuses.

 
(d)
“Registrable Shares” means Common Shares purchased by the Subscriber in the
Offering that do not bear a restrictive legend.

 
 
(e)
“Registration Statement” means any registration statement under the 1933 Act of
the Corporation that covers any of the Registrable Shares pursuant to the
provisions of this Agreement, including the Prospectus, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all materials incorporated by reference in such Registration
Statement.

 
Registration Rights
 
4.      If the Corporation proposes to publicly sell or register for sale any of
its Common Shares for its own account or for the account of any stockholder of
the Corporation (other than in connection with the repurchase, redemption,
acquisition or retirement of capital stock of the Corporation) pursuant to a
registration statement under the 1933 Act (other than a registration statement
on Form S-8 or on Form S-4 or any similar successor forms thereto) on or before
the six month anniversary of the closing of the Offering  (a “Piggyback
Registration”), the Corporation shall give written notice to the Subscriber of
its intention to effect such sale or registration at least 15 days prior the
effectiveness of such Registration Statement and, subject to Section 5, shall
include in such transaction all Registrable Shares with respect to which the
Corporation has received a written request from the Subscriber for inclusion
therein within 5 days after the receipt of the Corporation’s notice.  The
failure of the Subscriber to respond to such notice shall be deemed a waiver of
the Subscriber’s rights to participate in the proposed Piggyback
Registration.  The Corporation shall have no obligation to offer the Subscriber
the right to participate in more than one Piggyback Registration for which the
related Registration Statement becomes effective; provided, however, if the
number of Registrable Shares included in the Registration Statement is cutback
pursuant to Section 5 below, the Corporation shall be required to allow the
Subscriber to participate in such additional Piggyback Registrations during such
six month period as is necessary to include all of the Registrable Shares.  The
Corporation may postpone or withdraw the filing or the effectiveness of a
Piggyback Registration at any time in its sole discretion.
 
2

--------------------------------------------------------------------------------


 
5.      If a Piggyback Registration is initiated as an underwritten offering,
and the managing underwriter advises the Corporation that in its good faith
opinion the number of securities requested to be included in such registration
exceeds the number that can be sold in such offering without having a material
adverse effect on such offering, including the price at which such securities
can be sold, then the Corporation shall include in such registration the maximum
number of shares that such underwriter advises can be so sold without having
such effect, allocated (i) first, to the securities the Corporation proposes to
sell, (ii) second, pro rata among the subscribers who purchased shares of common
stock in the Corporation in the private offering which closed on March 16, 2010
(the “March Offering”) based on the number of Registrable Shares (as defined in
the subscription and registration rights agreements entered into in connection
with the March Offering) requested to be included by each such subscriber, (iii)
third, pro rata among the Subscriber and the other subscribers purchasing shares
of Common Stock in the Offering based upon the number of Registrable Shares
requested to be included by the Subscriber and each other subscriber, and (iii)
fourth, among other securities requested to be included in such registration by
other security holders of the Corporation on such basis as such holders may
agree among themselves and the Corporation.  Notwithstanding the foregoing, the
subscribers described in clause (ii) above shall not have any piggyback
registration rights with respect to the shares purchased in the March Offering
after the expiration of such rights in accordance with the terms of the
subscription and registration rights agreements entered into in connection with
the March Offering.
 
6.      In connection with the registration and sale of Registrable Shares
pursuant to this Subscription Agreement, the Corporation shall:
 
(a)
a reasonable time before filing a Registration Statement or Prospectus or any
amendments or supplements thereto (including any prospectus supplement for a
shelf takedown) in which the Subscriber is named, furnish to the Subscriber
copies of such Registration Statement or Prospectus or supplement thereto
(including any prospectus supplement for a shelf takedown) proposed to be filed,
and the Subscriber shall have the opportunity to review and comment thereon, and
the Corporation shall consider such changes in good faith prior to filing any
such document;

 
(b)
furnish to the Subscriber such number of copies of such Prospectus (including
each preliminary Prospectus and Prospectus supplement) and such other documents
as the Subscriber may reasonably request in order to facilitate the disposition
of the Registrable Shares, provided, however, that the Corporation shall have no
such obligation to furnish copies of a final Prospectus if the conditions of
Rule 172(c) under the 1933 Act are satisfied by the Corporation;

 
(c)
use commercially reasonable best efforts to register or qualify such Registrable
Shares under such other securities or blue sky laws of U.S. federal or state
jurisdictions as the Subscriber reasonably requests and do any and all other
acts and things that may be reasonably necessary or advisable to enable the
Subscriber to consummate the disposition in such jurisdictions of the
Registrable Shares (provided, that the Corporation will not be required to (1)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 6(c), (2) subject itself
to taxation in any such jurisdiction or (3) consent to general service of
process in any such jurisdiction);

 
(d)
notify the Subscriber, at any time when a Prospectus relating thereto is
required to be delivered under the 1933 Act, of the occurrence of any event as a
result of which any Prospectus contains an untrue statement of a material fact
or omits any material fact necessary to make the statements therein not
misleading;

 
(e)
make available for inspection by the Subscriber, and any attorney, accountant or
other agent retained by the Subscriber, all financial and other records,
pertinent corporate documents and properties of the Corporation, and cause the
Corporation’s officers, directors, employees and independent accountants to
supply all information reasonably requested by the Subscriber, attorney,
accountant or agent in connection with such Registration Statement;

 
(f)
promptly notify the Subscriber:

 
 
(i)
when the Registration Statement, any pre-effective amendment, the Prospectus or
any Prospectus supplement or post-effective amendment to the Registration
Statement has been filed and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective;

 
 
(ii)
of any written request by the SEC for amendments or supplements to the
Registration Statement or any Prospectus or of any inquiry by the SEC relating
to the Registration Statement;

 
 
(iii)
of the notification to the Corporation by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Registration Statement; and

 
 
(iv)
of the receipt by the Corporation of any notification with respect to the
suspension of the qualification of any Registrable Shares for sale under the
applicable securities or blue sky laws of any jurisdiction;

 
(g)
during the period when the Prospectus is required to be delivered under the 1933
Act, use its reasonable best efforts to promptly file all documents required to
be filed with the SEC, including pursuant to Sections 13(a), 13(c), 14, or 15(d)
of the U.S. Securities Exchange Act of 1934, as amended; and

 
3

--------------------------------------------------------------------------------


 
(h)
otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the SEC as in effect from time to time.

 
7.      The Corporation shall not, from the date of this Subscription Agreement
until after the six month anniversary of the closing of the Offering, grant any
registration rights which conflict with or impair, or have any priority over,
the registration rights granted hereby.
 
8.      The Corporation may require the Subscriber to furnish to the Corporation
any other information regarding the Subscriber and the distribution of such
securities as the Corporation reasonably determines is required to be included
in any Registration Statement and the failure of Subscriber to provide such
information shall be deemed to be a waiver of its right to participate in the
Piggyback Registration.
 
9.      The Subscriber agrees that, upon notice from the Corporation of the
happening of any event as a result of which the Prospectus included (or deemed
included) in such Registration Statement contains an untrue statement of a
material fact or omits any material fact necessary to make the statements
therein not misleading (a “Suspension Notice”), the Subscriber will forthwith
discontinue disposition of Registrable Shares pursuant to such Registration
Statement until the Subscriber is advised in writing by the Corporation that the
use of the Prospectus may be resumed and is furnished with a supplemented or
amended Prospectus.
 
10.     Except as provided below in this Section 10, the expenses incurred by
the Corporation in connection with registration and filing fees, printing and
delivery expenses, accounting fees, fees and disbursements of counsel to the
Corporation, consultant and expert fees, premiums for liability insurance, if
the Corporation chooses to obtain such insurance, obtained in connection with a
Registration Statement filed to effect such compliance, and all expenses,
including counsel fees, of complying with any state securities laws, shall be
paid by the Corporation.  All fees and disbursements of any counsel, experts, or
consultants employed by the Subscriber shall be borne by the Subscriber. The
Subscriber agrees that any selling commissions or discounts payable to any
underwriter or broker of securities to be sold by the Subscriber shall be borne
by the Subscriber.  The obligations of the Corporation and the Subscriber for
the expenses described in this Section 10 shall apply irrespective of whether
any sales of Registrable Securities ultimately take place.
 
Option
 
11.     In the event that the Company desires to issue or sale in a private
placement or registered public offering any shares of common stock or other
equity securities of the Company on or before the six month anniversary of the
closing of the Offering, the Subscriber shall have the option to purchase such
shares of common stock or other equity securities from the Company in connection
with and on the same terms as any such proposed issuance or sale in a pro rata
proportion to the Subscriber’s fully diluted shares of common stock.  The “pro
rata proportion” is the ratio of (a) the number of shares of outstanding common
stock or other equity securities that the Subscriber owns before the issuance or
sale, to (b) the total number of outstanding shares of common stock or other
equity securities.  The timing of exercising such option, the terms of exercise
and the timing of the closing of any purchase thereof shall be determined for
each issuance or sale of shares of common stock or other equity securities by
the board of directors of the Company in good faith and shall be conveyed to the
Subscriber in writing in connection with the notice of such issuance or sale of
shares of common stock or such other equity securities. Notwithstanding the
foregoing, the Subscriber shall not be entitled to any option with respect to
the issuance or sale of common stock or other equity securities in connection
with any merger or acquisition of another unaffiliated business or entity by the
Company approved by the board of directors of the Company.
 
Representations, Warranties and Covenants by Subscriber
 
12.     The Subscriber (on its own behalf and, if applicable, on behalf of each
person on whose behalf the Subscriber is contracting) represents, warrants and
covenants to the Corporation and the Agent and their respective counsels (and
acknowledges that the Corporation and the Agent and their respective counsels
are relying thereon) that both at the date hereof and at the Closing Time (as
defined in Section 21 herein):
 
(a)
Subscriber (i) has been advised that trading in the Common Shares will be
subject to various limitations and holding periods for at least six months under
the securities laws of the United States and at least four months under Canadian
Securities Laws. as applicable; (ii) has been independently advised as to
restrictions with respect to trading in the Common Shares imposed by applicable
securities legislation in the jurisdiction in which it resides; and (iii)
confirms that no representation has been made to it by or on behalf of the
Corporation with respect thereto.  Subscriber further acknowledges that it is
aware of the characteristics of the Common Shares, the risks relating to an
investment therein, and of the fact that it may not be able to resell the Common
Shares except in accordance with limited exemptions under applicable securities
legislation and regulatory policy until expiry of the applicable restricted
period and compliance with the other requirements of applicable law and the
terms of this Subscription Agreement.

 
4

--------------------------------------------------------------------------------


 
(b)
The Confidential Private Placement Memorandum of the Corporation dated July 28,
2010 (the “PPM”) and the documents listed on Exhibit 3 hereto (the “SEC
Documents” and, together with the PPM, the “Disclosure Documents”) have been
previously made available to or were accessible by Subscriber.  Other than the
Disclosure Documents, Subscriber does not have any need to receive any offering
memorandum, any prospectus, sales or advertising literature, or any other
document describing or purporting to describe the business and affairs of the
Corporation which has been prepared for delivery to, and review by, prospective
purchasers in order to assist it in making an investment decision in respect of
the Common Shares.

 
(c)
Subscriber is, and at all times since the Subscriber received a copy of the
Disclosure Documents, was, a resident of and was offered the Common Shares in
the jurisdiction set forth as the “Subscriber’s Address” under its signature on
the face page of this Subscription Agreement; if the state or province of his or
her principal residence, or the state or province of its principal office or
principal place of business, changes, or his, her or its address changes in any
other respect, before the consummation of his, her or its purchase of the Common
Shares subscribed for under this Subscription Agreement, he, she or it will
promptly notify the Corporation, and if the change in the state or province of
his or her principal residence, or its principal office or principal place of
business, is to a state or province in which an offer and/or sale of the Common
Shares is prohibited by applicable law, any offer to sell Common Shares to him,
her or it made before notification of the change in the state or province of his
or her principal residence, or its principal office or principal place of
business, shall be deemed retracted and he, she or it shall cease to be entitled
to purchase Common Shares pursuant to such offer.

 
(d)
Subscriber acknowledges that:

 
 
 
(i)
the Common Shares in this Offering have not been approved or disapproved by the
SEC, the Ontario Securities Commission, any state or Canadian provincial
securities commission or any other regulatory authority, nor has the SEC, the
Ontario Securities Commission, any state or Canadian provincial securities
commission or any other regulatory authority passed upon the accuracy or
adequacy of any Disclosure Documents or any representations of the Corporation
and any representation to the contrary is a criminal offense;

 
 
(ii)
there is no government or other insurance covering the Common Shares;

 
 
(iii)
the Common Shares are a speculative investment that involves a high degree of
risk of loss of entire investment;

 
 
(iv)
except as provided under Section 4, the Corporation has not undertaken, and will
have no obligation, to register the transfer of any of the Common Shares under
the 1933 Act or under Canadian Securities Laws; and

 
 
(v)
except to the extent sold pursuant to a Piggyback Registration, the Common
Shares shall not be resold until after the expiration of the applicable
“restricted” period attaching to such Common Shares under all applicable
securities laws, unless sold pursuant to an exemption under all applicable
securities laws, and the certificates evidencing the Common Shares which it
shall receive will bear a legend referring to such restrictions on resale and
neither the Corporation nor any transfer agent of the Corporation will register
any transfers of such Common Shares not made in compliance with such
restrictions on resale.

 
(e)
Subscriber is purchasing the Common Shares directly from the Corporation
pursuant to Regulation D promulgated under the 1933 Act or pursuant to Canadian
Securities Laws, and:

 
 
(i)
This Subscription Agreement has been duly and validly authorized, executed and
delivered by and constitutes a legal, valid, binding and enforceable obligation
of the Subscriber, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent the indemnification provisions contained
herein may be limited by applicable U.S. federal or state securities laws or
Canadian Securities Laws;

 
 
(ii)
Subscriber understands and acknowledges that the Common Shares have not been
registered under the 1933 Act, any applicable state securities laws, or Canadian
Securities Laws, and that the sale contemplated hereby is being made in reliance
on:

 
 
(1)
a private placement exemption to certain “accredited investors” as defined in
Rule 501(a)(1), (2), (3), (5) or (7) of Regulation D under the 1933 Act (“U.S.
Accredited Investors”) and similar exemptions under state law. Accordingly, the
Common Shares will be “restricted securities” within the meaning of Rule 144
under the 1933 Act, and therefore may not be offered or sold by it, directly or
indirectly, in the United States without registration under United States
federal and, if not preempted, state securities laws, except in compliance with
Section 12(e)(v), and the Subscriber understands that the certificates
representing the Common Shares issued to it will contain a legend in respect of
such restrictions which is set out in (vi) below; or

 
5

--------------------------------------------------------------------------------


 
 
(2)
the fact that the Subscriber (a) is resident in the province of Ontario; (b) is
purchasing the Common Shares with the benefit of the prospectus exemption
provided by Section 2.3 of National Instrument 45-106 – Prospectus Exempt
Distributions (“NI 45-106”) (that is, such subscriber is purchasing as principal
and is an “accredited investor” within the meaning of Section 1.1 of NI 45-106);
and is either purchasing the Common Shares as principal for its own account, or
is deemed to be purchasing the Common Shares as principal for its own account in
accordance with applicable Canadian Securities Laws ("Canadian Accredited
Investors"); (c) if the Subscriber is a Canadian Accredited Investor in reliance
on  paragraph (m) of the definition of “accredited investor” in section 1.1 of
NI 45-106, was not created or used solely to purchase or hold securities as an
accredited investor under that paragraph (m); and (d) understands that the
certificates representing the Common Shares issued to it will contain a legend
in respect of such restrictions which is set out in (vii) below.

 
 
(iii)
Subscriber has been offered the opportunity to ask questions and receive answers
concerning the terms and conditions of the Offering and to obtain any
information the Subscriber deems necessary to verify the accuracy of any
information regarding the Corporation and has had access to such additional
information, if any, concerning the Corporation as it has considered necessary
in connection with its investment decision to invest in the Common Shares;

 
 
(iv)
Subscriber has a pre-existing personal or business relationship with the
Corporation, the Agent, Canaccord Genuity, Pritchard Capital Partners, LLC or
one of their respective officers, directors or controlling persons, or by reason
of the Subscriber’s business or financial experience, has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its investment in the Common Shares and is able to bear the
economic risks of such investment and can be reasonably assumed to have the
capacity to protect his, her or its own interests in connection with the
transaction contemplated by this Subscription Agreement;

 
 
(v)
Unless the Common Shares are subject to an effective registration statement, the
Subscriber agrees that it will not sell, transfer or otherwise dispose of or
encumber the Common Shares unless prior to any such sale, transfer, disposition
or encumbrance, the Subscriber will, if requested, furnish the Corporation and
its transfer agent with an opinion of counsel satisfactory to the Corporation in
form and substance that registration under the 1933 Act, applicable state
securities laws or Canadian Securities Laws is not required;

 
 
(vi)
Subscriber understands that upon the original issuance thereof, and until such
time as the same is no longer required under applicable requirements of the 1933
Act or state securities laws, the certificates representing the Common Shares,
and all certificates issued in exchange therefor or in substitution thereof,
shall bear on the face of such certificates the following legend:

 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE.  THEY
MAY NOT BE SOLD, OFFERED FOR SALE OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE
SECURITIES ACT.
 
provided, that if (i) it is not an “affiliate” (as defined in Rule 405 under the
1933 Act) of the Corporation, (ii) it has not been such an affiliate in the
preceding 90 days, and (iii) at least six months (or such other period as may be
required under Rule 144 or any successor rule) have elapsed since the later of
the date the Common Shares were acquired from the Corporation or from an
affiliate of the Corporation, then the above legend may be removed from any
certificates representing such Common Shares held by it by delivery to the
Corporation of an opinion of counsel of recognized standing reasonably
satisfactory to the Corporation, to the effect that any such Common Shares held
by it may be sold pursuant to Rule 144 (or any successor rule) of the 1933 Act
and such legend is no longer required under applicable requirements of the 1933
Act or state securities laws;
 
 
(vii)
Subscriber understands that upon the original issuance thereof, and until such
time as the same is no longer required under Canadian Securities Laws, the
certificates representing the Common Shares issued in reliance on Section
12(e)(ii)(2) above, and all certificates issued in exchange therefor or in
substitution thereof, shall bear on the face of such certificates the following
legend:

 
6

--------------------------------------------------------------------------------


 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE
CLOSING DATE.
 
 
(viii)
Additionally, the Subscriber is aware that the certificates representing the
Common Shares will be endorsed with a legend setting out resale restrictions
pursuant to policies of the TSX Venture Exchange in substantially the following
form:

 
WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL THE DATE THAT IS FOUR MONTHS AND
A DAY AFTER THE CLOSING DATE.
 
 
(ix)
Subscriber is either a U.S. Accredited Investor as set forth in Exhibit 1 or a
Canadian Accredited Investor as set forth in Exhibit 2 hereto, is not a
broker-dealer or an affiliate of a broker-dealer, and is acquiring the Common
Shares as principal for its own account for investment, and not with a view to
any resale, distribution or other disposition of the Common Shares, in violation
of United States securities laws or Canadian Securities Laws, as applicable; the
Subscriber has no contract, undertaking, agreement or arrangement with any
person to sell, transfer, assign or pledge to such person or anyone else all or
any part of the Common Shares for which the Subscriber hereby subscribes, and
the Subscriber has no plans or intentions to enter into any such contract,
undertaking or arrangement;

 
 
(x)
Subscriber has concurrently executed and delivered Exhibit 1 or Exhibit 2, as
applicable, with this Subscription Agreement which Exhibit is incorporated into
and forms a part of this Subscription Agreement;

 
 
(xi)
the financial condition of the Subscriber is such that he, she or it (i) has no
need for liquidity with respect to his, her or its investment in the Common
Shares to satisfy any existing or contemplated undertaking or indebtedness, and
he, she or it has no need for a current return on his, her or its investment in
the Common Shares; and (ii) is able to bear the economic risk of his, her or its
investment in the Common Shares for an indefinite period of time, including the
risk of losing all of his, her or its investment, and the loss of his, her or
its entire investment in the Common Shares would not materially adversely affect
the standard of living of the Subscriber or his or her family; and

 
 
(xii)
all information that the Subscriber has provided in this Subscription Agreement
concerning the Subscriber and his, her or its financial condition is correct and
complete as of the date set forth on its executed Exhibit 1 or Exhibit 2, as
applicable, and if there should be any material change in such information prior
to the acceptance of the Subscriber’s subscription for the Common Shares
subscribed for under this Subscription Agreement, the Subscriber will
immediately so notify the Corporation.

 
(f)
Subscriber understands and acknowledges that the Corporation has the right to
instruct the transfer agent for the Common Shares not to record a transfer by
any person in the United States or Canada without first being notified by the
Corporation that it is satisfied that such transfer is exempt from or not
subject to registration under the 1933 Act and any applicable state securities
laws or exempt from any Canadian Securities Laws, as applicable.

 
(g)
Subscriber acknowledges that it has not purchased the Common Shares as a result
of any general solicitation or general advertising, as such terms are defined in
Regulation D under the 1933 Act, including, without limitation, advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising.

 
(h)
Except as provided herein, no person has made to the Subscriber any written or
oral representation:

 
 
(i)
that any person will resell or repurchase the Common Shares;

 
 
(ii)
that any person will refund the purchase price of the Common Shares; or

 
 
(iii)
as to the future price or value of the Common Shares or future performance of
the Corporation.

 
 
(i)
Subscriber understands and acknowledges that the Corporation (i) is not
presently, nor is the Corporation under any obligation to become, a “foreign
private issuer,” as such term is defined in Regulation S of the 1933 Act and
(ii) because the Corporation is not a foreign private issuer, the 1933 Act
restricts the offer, sale or transfer of the Common Shares both within and
outside of the United States, as set forth in this Subscription Agreement.

 
7

--------------------------------------------------------------------------------


 
 
(j)
In the case of a subscription by Subscriber for Common Shares acting as agent
for a disclosed principal, it is duly authorized to execute and deliver this
Subscription Agreement and all other necessary documentation in connection with
such subscription on behalf of such principal and this Subscription Agreement
has been duly authorized, executed and delivered by or on behalf of, and
constitutes a legal, valid, binding and enforceable agreement of, such
principal, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent the indemnification provisions contained
herein may be limited by applicable U.S. federal or state securities laws or
Canadian Securities Laws.

 
(k)
In making the proposed investment decision, Subscriber is relying solely on
investigations made by the Subscriber and not on the Corporation, the Agent or
their respective counsels for an evaluation of the investment, tax and legal
merits and consequences of purchasing and owning the Common Shares, and
Subscriber acknowledges that the Disclosure Documents are the only information
provided to the Subscriber by the Corporation and that the Subscriber is not
relying on any other information in making the proposed investment decision.

 
 
(l)
Subscriber acknowledges that the Corporation's counsel and the Agent's counsel
are acting as counsel to the Corporation and the Agent, respectively, and not as
counsel to the Subscriber.

 
(m)
Subscriber understands, acknowledges and is aware that the Common Shares are
being offered for sale only on a “private placement” basis and that the sale and
delivery of the Common Shares is conditional upon such sale being exempt from
the requirements under securities legislation of the United States or Canadian
Securities Laws, as applicable, as to the filing of a prospectus or delivery of
an offering memorandum or upon the issuance of such orders, consents or
approvals as may be required to permit such sale without the filing of a
prospectus or delivering an offering memorandum and, as a consequence (i) it is
restricted from using most of the civil remedies available under securities
legislation; (ii) it may not receive information that would otherwise be
required to be provided to it under securities legislation; and (iii) the
Corporation is relieved from certain obligations that would otherwise apply
under securities legislation.

 
(n)
If required by applicable securities legislation, regulations, rules, policies
or orders of the United States or by any Canadian Securities Laws, securities
commission, stock exchange or other regulatory authority, the Subscriber will
execute, deliver, file and otherwise assist the Corporation in filing, such
reports, undertakings and other documents with respect to the issue of the
Common Shares, including, without limitation, a duly completed copy of Exhibit 1
or Exhibit 2, as applicable.

 
(o)
The acquisition of the Common Shares hereunder by the Subscriber will not result
in the Subscriber becoming a “control person” as defined under applicable
securities laws.

 
(p)
The entering into of this Subscription Agreement and the completion of the
transactions contemplated hereby do not and will not result in a violation of
any of the terms or provisions of any law applicable to the Subscriber, or if
the Subscriber is not a natural person, any of the Subscriber’s organizational
documents, or any agreement to which the Subscriber is a party or by which it is
bound.

 
(q)
The Subscriber acknowledges that it has been encouraged to obtain independent
legal, income tax and investment advice with respect to its subscription for the
Common Shares and accordingly, has had the opportunity to acquire an
understanding of the meanings of all terms contained herein relevant to the
Subscriber for purposes of giving representations, warranties and covenants
under this Subscription Agreement.

 
(r)
The Corporation is entitled to rely on the representations and warranties and
the statements and answers of the Subscriber contained in this Subscription
Agreement (including Exhibit 1 or Exhibit 2, as applicable), and the Subscriber
will hold harmless the Corporation from any loss or damage it may suffer as a
result of the Subscriber’s failure to correctly complete this Subscription
Agreement (including Exhibit 1 or Exhibit 2, as applicable).

 
Representations and Warranties of the Corporation
 
13.     The Corporation represents and warrants, as of the date of this
Subscription Agreement and the Closing Date, to the Subscriber, that:
 
(a)
Each of the Corporation and its subsidiaries is a corporation, limited liability
company, partnership or other entity and is duly organized and validly existing
in good standing under the laws of the jurisdiction in which it is organized,
and is duly qualified to do business as a foreign corporation in all
jurisdictions in which the failure to be so qualified would materially and
adversely affect the business or financial condition, properties or operations
of the Corporation (a “material adverse effect”). Each of the Corporation and
its subsidiaries has all requisite corporate, partnership, limited liability
company or other organizational power and authority (i) to own and lease the
properties and assets it currently owns and leases (if any) and it contemplates
owning and leasing and (ii) to conduct its activities as such activities (if
any) are currently conducted and as currently contemplated to be conducted,
except where failure to have such power and authority would not have a material
adverse effect.

 
8

--------------------------------------------------------------------------------


 
(b)
As of the date of this Subscription Agreement, the authorized capital of the
Corporation consists of 150,000,000 shares which as of the date of this
Subscription Agreement 98,711,648 Common Shares are issued and outstanding. As
of April 30, 2010, 3,400,000 Common Shares are reserved for issuance pursuant to
the Corporation’s stock option plans and 2,050,000 Common Shares are issuable
upon the automatic exchange of deferred share units. All of such outstanding or
issuable shares have been, or upon issuance will be, validly issued and are, or
upon issuance will be, fully paid and nonassessable.

 
(c)
The Corporation has duly authorized the issuance and sale of the Common Shares
in accordance with the terms of this Subscription Agreement. This Subscription
Agreement constitutes a valid and legally binding obligation of the Corporation,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies, and (iii) to the extent the indemnification
provisions contained herein may be limited by applicable U.S. federal or state
securities laws or Canadian Securities Laws.

 
(d)
The Corporation is a “reporting issuer” in the provinces of Alberta, British
Columbia and Ontario and the Corporation is not in default of any of the
material requirements of the applicable securities laws of those jurisdictions.

 
(e)
The common stock of the Corporation is listed and posted for trading on the TSX
Venture Exchange and, to the best of its knowledge, the Corporation is not in
default of any of the material listing or filing requirements of the TSX Venture
Exchange.

 
(f)
The Common Shares, when issued and paid for in accordance with this Subscription
Agreement, will represent validly authorized, duly issued and fully paid and
nonassessable shares of common stock of the Corporation, and the issuance
thereof will not conflict with the organizational documents of the Corporation.

 
(g)
The execution and delivery of this Subscription Agreement, the fulfillment of
the terms set forth herein and the consummation of the transactions contemplated
hereby will not conflict with, or constitute a breach of or default or create an
event or condition which gives the holder of indebtedness the right to require
the redemption, repurchase or repayment of such indebtedness under, any
agreement, contract, indenture or other instrument by which the Corporation is
bound or any law, administrative rule, regulation or decree of any court or any
governmental body or administrative agency applicable to the Corporation, except
for such conflicts, breaches or defaults that would not have a material adverse
effect.

 
(h)
As of the date thereof, the SEC Documents complied in all material respects with
the requirements of the Exchange Act and do not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The Corporation has
provided the Subscriber with all the information that such Subscriber has
requested for making an investment decision with respect to the Common Shares.

 
 
(i)
Subsequent to the annual period ending January 31, 2010, except as described in
the Annual Report on Form 10-K for the year ended January 31, 2010, the
Quarterly Report on Form 10-Q for the quarter ended April 30, 2010 and in the
Corporation’s current reports on Form 8-K filed during the Corporation’s current
fiscal year, there has not been any material adverse change with regard to the
assets or properties, results of operations or financial condition of the
Corporation.

 
 
(j)
No securities commission, stock exchange or comparable authority has issued any
order preventing the issue and sale of the Common Shares nor instituted
proceedings for that purpose, and, to the knowledge of the Corporation, no such
proceedings are pending or contemplated.

 
(k)
Assuming the accuracy of the representations and warranties of the Subscriber
set forth in this Subscription Agreement and of all other subscribers in this
Offering, the offer, issuance and delivery of the Common Shares are exempt from
or not subject to the registration requirements of the 1933 Act.

 
 
(l)
The consolidated financial statements of the Corporation filed with the SEC as a
part of the SEC Documents present fairly in all material respects the financial
condition of the entities purported to be shown thereby, at the dates and for
the periods indicated, and have been prepared in conformity with generally
accepted accounting principles in the United States of America applied on a
consistent basis throughout the periods involved except to the extent disclosed
in the notes thereto.

 
9

--------------------------------------------------------------------------------


 
(m)
The Corporation and each of its subsidiaries are in compliance with all laws as
in effect on the date hereof applicable to the conduct of their business or
operations, or applicable to their employees, except where the failure to be in
compliance would not have a material adverse effect.  None of the Corporation or
any of its subsidiaries has received notice of any violation of any law, or any
potential liability under any law, relating to the operation of its business or
to its employees or to any of the assets, operations, processes, employees or
products of the Corporation or any of its subsidiaries, except where the
violation would not cause a material adverse effect.

 
(n)
Neither the Corporation nor any of its subsidiaries is (i) in violation of its
charter or by-laws, limited partnership agreement or limited liability company
agreement, as applicable, or (ii) in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any agreement,
contract, indenture or other instrument except, in the case of clause (ii), for
any defaults which, singularly or in the aggregate, would not result in a
material adverse effect.

 
(o)
Except as disclosed in the SEC Documents, there is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the knowledge of the
Corporation, threatened, against or affecting the Corporation or any of any of
its subsidiaries, which would, individually or in the aggregate, result in a
material adverse effect, or which would materially and adversely affect the
consummation of the transactions contemplated in this Subscription Agreement or
the performance by the Corporation of its obligations hereunder.

 
(p)
The oil and gas reserve estimates of the Corporation contained or incorporated
by reference into the SEC Documents have been prepared by independent reserve
engineers in accordance with SEC guidelines applied on a consistent basis
throughout the periods involved, and the Corporation has no reason to believe
that such estimates do not fairly reflect the oil and gas reserves of the
Corporation as of the dates indicated.  Other than production of the reserves in
the ordinary course of business and intervening product price fluctuations or
divestiture of such assets described in the SEC Documents, the Corporation is
not aware of any facts or circumstances that would have a material adverse
effect on the reserves or the present value of future net cash flows therefrom
as described in the SEC Documents.

 
Indemnification
 
14.     The Corporation shall indemnify and hold harmless the Subscriber and its
officers, directors, employees and affiliates and each person who controls the
Subscriber (within the meaning of the 1933 Act) against all losses, claims,
damages, liabilities and expenses arising out of or based upon any untrue or
alleged untrue statement of material fact contained in any Registration
Statement, Prospectus, preliminary Prospectus or any “issuer free writing
prospectus” (as defined in Rule 433 under the 1933 Act) or any amendment thereof
or supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading or any violation or alleged violation by the Corporation of the 1933
Act, the Exchange Act or applicable “blue sky” laws, except insofar as the same
are made in reliance and in conformity with information relating to the
Subscriber furnished to the Corporation by the Subscriber expressly for use
therein.
 
15.     Subscriber will indemnify and hold harmless the Corporation, its
directors, officers, employees, agents, advisors and shareholders from and
against any and all losses, liabilities, claims, damages and expenses whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Subscriber contained herein or in any document furnished by the Subscriber to
the Corporation in connection herewith being untrue in any material respect or
any breach or failure by the Subscriber to comply with any covenant or agreement
made by the Subscriber or to the Corporation in connection therewith.  Further,
Subscriber shall indemnify and hold harmless the Corporation, the underwriters
and their respective officers, employees, directors, affiliates, and each person
who controls the Corporation or such underwriter (within the meaning of the 1933
Act) against all losses, claims, damages, liabilities and expenses arising out
of or based upon any untrue or alleged untrue statement of material fact
contained in the Registration Statement, Prospectus or preliminary Prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that the same are made
in reliance and in conformity with information relating to the Subscriber
furnished to the Corporation by the Subscriber expressly for use therein.
 
16.     Any person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party.  If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld).  An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel (in addition to any local counsel) for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party there may be one or more legal or equitable defenses
available to such indemnified party that are in addition to or may conflict with
those available to another indemnified party with respect to such
claim.  Failure to give prompt written notice shall not release the indemnifying
party from its obligations hereunder.
 
10

--------------------------------------------------------------------------------


 
17.     The indemnification provided for under this Subscription Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director or controlling person
of such indemnified party and shall survive the transfer of securities.
 
18.     If the indemnification provided for in or pursuant to Sections 14
through 18 is due in accordance with the terms hereof, but is held by a court to
be unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statements or omissions
that result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations.  The relative fault of the
indemnifying party on the one hand and of the indemnified person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party, and by such party’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  In no event shall the liability of the Subscriber be
greater in amount than the amount of net proceeds received by the Subscriber
upon such sale.
 
Closing
 
19.     The Subscriber agrees to deliver to the Corporation and such other
person as the Corporation may direct, not later than 4:00 p.m. (Houston, Texas
time) on the day that is at least three business days before the Closing Date:
(a) this duly completed and executed Subscription Agreement; (b) Exhibit 1 or
Exhibit 2, as applicable, and Exhibit 4 duly completed; and (c) if the
Subscriber is not an individual, one completed and executed TSX Venture Exchange
Form 4C, Corporate Placee Registration Form attached hereto as Exhibit 5.
 
20.     Subscriber acknowledges and agrees that any confidentiality arrangement
entered into by the Subscriber with the Corporation or the Agent in connection
with the Offering shall remain in full force and effect in accordance with its
terms.
 
21.     The sale of the Common Shares pursuant to this Subscription Agreement
will be completed at the offices of Skadden, Arps, Slate, Meagher & Flom LLP,
the Corporation’s counsel, in Houston, Texas at 10:00 a.m. or such other time as
the Corporation and the Subscriber may agree (the “Closing Time”) on August 4th,
2010 or such other date as the Corporation and the Subscriber may agree (the
“Closing Date”).
 
22.     At or prior to the Closing Time, the Corporation will deliver to the
Subscriber, or the Subscriber’s custodian as directed by the Subscriber, a copy
of a certificate prepared by the Corporation’s transfer agent representing the
Common Shares to be purchased by the Subscriber.  Following receipt of the copy
of the certificate referred to in the previous sentence, the Subscriber will, at
the Closing Time, pay for the Common Shares by wire transfer of immediately
available funds.  Upon completion of the sale, the original of such certificate
will be registered by the Corporation’s transfer agent in the manner as set
forth on the face page of this Subscription Agreement and sent by the transfer
agent as instructed on the face page of this Subscription Agreement.
 
23.     The Corporation shall be entitled to rely on delivery of a facsimile
copy of executed Subscription Agreements, and acceptance by the Corporation of
such facsimile subscriptions shall be legally effective to create a valid and
binding agreement between the Subscriber and the Corporation in accordance with
the terms hereof. In addition, this Subscription Agreement may be executed in
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one and the same document.
 
General
 
24.     The Subscriber agrees that the representations, warranties and covenants
of the Subscriber herein will be true and correct both as of the execution of
this Subscription Agreement and as of the Closing Time and will survive the
completion of the issuance of the Common Shares. The representations, warranties
and covenants of the Subscriber herein are made with the intent that they be
relied upon by the Corporation, the Agent and their respective counsels in
determining the eligibility of a purchaser of Common Shares and the Subscriber
agrees to indemnify and hold harmless the Corporation, the Agent and their
respective affiliates, shareholders, directors, officers, partners, employees
and agents, from and against all losses, claims, costs, expenses and damages or
liabilities whatsoever which any of them may suffer or incur which are caused or
arise from a breach thereof. The Subscriber undertakes to immediately notify the
Corporation at Triangle Petroleum Corporation, Denver, Colorado, Attention:
Chief Financial Officer (Fax Number: (303) 260-5080) of any change in any
statement or other information relating to the Subscriber set forth herein which
takes place prior to the Closing Time.
 
11

--------------------------------------------------------------------------------


 
25.     The Subscriber acknowledges that this Subscription Agreement and the
Exhibits hereto require the Subscriber to provide certain personal information
to the Corporation. Such information is being collected by the Corporation for
the purposes of completing the Offering, which includes, without limitation,
determining the Subscriber’s eligibility to purchase the Common Shares under
applicable securities legislation of the United States and Canadian Securities
Laws, preparing and registering certificates representing Common Shares to be
issued to the Subscriber and completing filings required by any stock exchange
or securities regulatory authority. The Subscriber’s personal information may be
disclosed by the Corporation to: (a) stock exchanges or securities regulatory
authorities, (b) the Corporation’s registrar and transfer agent, and (c) any of
the other parties involved in the Offering, including legal counsel, and may be
included in record books in connection with the Offering.  The Corporation, the
Agent and their respective counsels, may each collect, use and disclose personal
information for the purposes of meeting legal, regulatory, self-regulatory,
security and audit requirements (including any applicable tax, securities, money
laundering or anti-terrorism legislation, rules or regulations) and as otherwise
permitted or required by law, which disclosures may include disclosures to tax,
securities or other regulatory or self-regulatory authorities in the United
States, Canada and/or in foreign jurisdictions, if applicable, in connection
with the regulatory oversight mandate of such authorities. By executing this
Subscription Agreement, the Subscriber is deemed to be consenting to the
foregoing collection, use and disclosure of the Subscriber’s personal
information. The Subscriber also consents to the filing of copies or originals
of any of the Subscriber’s documents as may be required to be filed with any
stock exchange or securities regulatory authority in connection with the
transactions contemplated hereby.
 
26.     If the Subscriber is resident in, or otherwise subject to the applicable
securities legislation of the province of Ontario, the Subscriber acknowledges
(i) the delivery to the Ontario Securities Commission of the Subscriber’s full
name, residential address and telephone number, the number and type of
securities purchased by the Subscriber, the total purchase price, the exemption
relied on, and the date of distribution, (ii) that such information is being
collected indirectly by the Ontario Securities Commission under the authority
granted to it in securities legislation, (iii) that such information is being
collected for the purposes of the administration and enforcement of the
securities legislation of the province of Ontario, and (iv) that the
Administrative Support Clerk at the Ontario Securities Commission, Suite 1903,
Box 55, 20 Queen Street West, Toronto, Ontario M5H 3S8, telephone (416)
593-3684, can be contacted to answer questions about the Ontario Securities
Commission’s indirect collection of such information. The Subscriber hereby
authorizes the indirect collection of such information by the Ontario Securities
Commission.
 
27.     All notices, requests, consents and other communications required or
permitted hereunder shall be in writing and shall be hand delivered, sent via
overnight courier of national recognition or sent by facsimile transmission
(with confirmation) and, in the case of the Subscriber, may also be sent via
e-mail,


If to the Corporation:


Triangle Petroleum Corporation
1625 Broadway, Suite 780
Denver, Colorado 80202
Facsimile No.: (303) 260-5080


with a copy to (which shall not constitute notice):


Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Suite 1100
Palo Alto, California 94301
Attention:  Leif King, Esq.
Facsimile No.:  (650) 798-6530


If to the Subscriber:


At the Subscriber’s address and e-mail address provided on the first page hereof


or, in each case, at such other address or phone number as such party each may
specify by written notice to the others.  Each notice, request, consent and
other communication shall for all purposes of the Subscription Agreement be
treated as being effective or having been given when delivered, upon receipt of
facsimile confirmation if transmitted by facsimile, or, if sent by email to the
Subscriber, upon transmission to the proper address without receipt of an error
message.
 
12

--------------------------------------------------------------------------------


 
28.     To the best of the Subscriber’s knowledge (a) none of the subscription
funds to be provided by the Subscriber (i) have been or will be derived from or
related to any activity that is deemed criminal under the law of the United
States of America or Canada, or any other jurisdiction, or (ii) are being
tendered on behalf of a person or entity who has not been identified to the
Subscriber, and (b) the Subscriber shall promptly notify the Corporation if the
Subscriber discovers that any of such representations ceases to be true, and to
provide the Corporation with appropriate information in connection therewith.
 
29.     The obligations of the parties hereunder are subject to acceptance of
the terms of the Offering by the TSX Venture Exchange and all other required
regulatory approvals.
 
30.     The Subscriber acknowledges and agrees that all costs incurred by the
Subscriber (including any fees and disbursements of any special counsel retained
by the Subscriber) relating to the sale of the Common Shares to the Subscriber
shall be borne by the Subscriber.
 
31.     This Subscription Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of law thereof that would require the application of the
laws of any jurisdiction other than New York.
 
32.     This Subscription Agreement represents the entire agreement of the
parties hereto relating to the subject matter hereof and there are no
representations, covenants or other agreements relating to the subject matter
hereof except as stated or referred to herein.
 
33.     The terms and provisions of this Subscription Agreement shall be binding
upon and enure to the benefit of the Subscriber and the Corporation and their
respective heirs, executors, administrators, successors and assigns; provided
that, except for the assignment by a Subscriber who is acting as nominee or
agent for the beneficial owner and as otherwise herein provided, this
Subscription Agreement shall not be assignable by any party without prior
written consent of the other parties.
 
34.     The Subscriber, on its own behalf and, if applicable, on behalf of
others for whom it is contracting hereunder, agrees that this subscription is
made for valuable consideration and may not be withdrawn, cancelled, terminated
or revoked by the Subscriber, on its own behalf and, if applicable, on behalf of
others for whom it is contracting hereunder.
 
35.     Neither this Subscription Agreement nor any provision hereof shall be
modified, changed, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.
 
36.     The invalidity, illegality or unenforceability of any provision of this
Subscription Agreement shall not affect the validity, legality or enforceability
of any other provision hereof.
 
37.     The headings used in this Subscription Agreement have been inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Subscription Agreement or any provision hereof.
 
38.     The covenants, representations and warranties contained herein shall
survive the closing of the transactions contemplated hereby.
 
39.     In this Subscription Agreement (including the Exhibits hereto) all
references to dollar amounts are to United States dollars, unless otherwise
indicated.
 
13

--------------------------------------------------------------------------------


 
EXHIBIT 1
 
CERTIFICATE OF U.S. ACCREDITED INVESTOR STATUS
 
Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the U.S.
Securities Act of 1933, as amended. The undersigned has checked the box below
indicating the basis on which he is representing his status as an “accredited
investor”:
 
_________
(501(a)(1)) any bank as defined in Section 3(a)(2) of the U.S. Securities Act of
1933, or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of such Act whether acting in its individual or fiduciary
capacity; any broker or dealer registered pursuant to Section 15 of the U.S.
Securities Exchange Act of 1934; any insurance company as defined in Section
2(13) of the U.S. Securities Act of 1933; any investment company registered
under the U.S. Investment Company Act of 1940 or a business development company
as defined in Section 2(a)(48) of the U.S. Investment Company Act of 1940; any
small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the U.S. Small Business Investment
Act of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the U.S.
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of the U.S. Employee
Retirement Income Security Act of 1974, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 
_________
(501(a)(2)) any private business development company as defined in Section
202(a)(22) of the U.S. Investment Advisers Act of 1940;

 
_________
(501(a)(3)) any organization described in Section 501(c)(3) of the U.S. Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

 
_________
(501(a)(5)) any natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of his purchase exceeds $1,000,000;

 
_________
(501(a)(7)) any trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) under the
U.S. Securities Act of 1933.



NOTE: The Subscriber should initial beside the portion of the above definition
applicable to it.


All monetary references in this Exhibit 1 are in United States Dollars.


IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of _____________, 2010.



       
Name of Subscriber
       
By:
   
Name:
   
Title:
 


14

--------------------------------------------------------------------------------


 
EXHIBIT 2
 
CERTIFICATE OF CANADIAN ACCREDITED INVESTOR STATUS
 
Reference is made to the subscription agreement between the Corporation and the
undersigned (referred to herein as the “Subscriber”) dated as of the date hereof
(the “Subscription Agreement”). Upon execution of this Subscriber Certificate by
the Subscriber, this Subscriber Certificate shall be incorporated into and form
a part of the Subscription Agreement.  Terms not otherwise defined herein have
the meanings attributed to them in the Subscription Agreement and in National
Instrument 45-106 Prospectus and Registration Exemptions (“NI 45-106”)1. All
monetary references are in Canadian dollars.
 
In connection with the purchase of the Common Shares by the Subscriber, the
Subscriber represents, warrants and covenants (on its own behalf or, if
applicable, on behalf of those for whom the Subscriber is contracting under the
Subscription Agreement) and certifies to the Corporation and acknowledges that
the Corporation is relying thereon that:
 
Prospectus Exemption
 
A.
the clause checked below applies:
       
¨
(i)
the Subscriber is purchasing the Common Shares as principal; or
     
¨
(ii)
the Subscriber is deemed to be purchasing as principal under applicable Canadian
provincial   securities laws, in accordance with the following statutory
provision:
         
[State particulars, including statutory provision and basis on which Subscriber
is deemed to be purchasing as principal]
                   
B.
the Subscriber is an “Accredited Investor” as such term is defined in NI 45-106,
and as at the Closing Time, the Subscriber falls within the following
categories:
       
¨
 
(a)
a Canadian financial institution, or a Schedule III bank,
       
¨
 
(b)
the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada),
       
¨
 
(c)
a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary,
       
¨
 
(d)
a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer,
       
¨
 
(e)
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d),

 
 

--------------------------------------------------------------------------------

1           Terms used herein that are defined in National Instrument 14-101
(“NI 14-101”) as adopted by the securities regulatory authority in the
jurisdiction of the Subscriber have the meaning given to them in NI 14-101 and
terms used herein that are defined in the securities legislation of the
jurisdiction of the Subscriber have the meaning given to them in that
legislation.  Reference should be made to NI 45-106 itself for its complete
text, including other definitions, and to the Companion Policy to NI 45-106 for
matters of interpretation and application.
 
15

--------------------------------------------------------------------------------


 
¨
 
(f)
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada,
       
¨
 
(g)
a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;
       
¨
 
(h)
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government,
       
¨
 
(i)
a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada,
       
¨
 
(j)
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,0002,
       
¨
 
(k)
an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,
       
¨
 
(l)
an individual who, either alone or with a spouse3, has net assets of at least
$5,000,000,
       
¨
 
(m)
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements,
and such person has not been created or used solely to purchase or hold
securities as an accredited investor,
       
¨
 
(n)
an investment fund that distributes or has distributed its securities only to
             
(i)
a person that is or was an Accredited Investor at the time of the distribution,
             
(ii)
a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 of NI 45-106 [Minimum amount investment], and 2.19 of NI 45-106
[Additional investment in investment funds], or
             
(iii)
a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 of NI 45-106 [Investment fund reinvestment],
       
¨
 
(o)
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,
       
¨
 
(p)
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be,

  
 

--------------------------------------------------------------------------------

2           For purposes of this certificate, (i) “financial assets” means cash,
securities, or any contract of insurance or deposit or evidence thereof that is
not a security for the purposes of securities legislation, and (ii) “related
liabilities” means liabilities incurred or assumed for the purpose of financing
the acquisition or ownership of financial assets and liabilities that are
secured by financial assets.
 
3           For purposes of this certificate, the term “spouse” means an
individual who (i) is married to another individual and is not living separate
and apart within the meaning of the Divorce Act (Canada) from the other
individual, (ii) is living with another individual in a marriage-like
relationship, including a marriage-like relationship between individuals of the
same gender, or (iii) in Alberta, is an individual referred to in paragraph (i)
or (ii) above, or is an adult interdependent partner within the meaning of the
Adult Interdependent Relationships Act (Alberta).
 
16

--------------------------------------------------------------------------------




¨
 
(q)
a person acting on behalf of a fully managed account4 managed by that person, if
that person
             
(i)
is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and
             
(ii)
in Ontario, is purchasing a security that is not a security of an investment
fund,
       
¨
 
(r)
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded5,
       
¨
 
(s)
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function,
       
¨
 
(t)
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are Accredited Investors,
       
¨
 
(u)
an investment fund that is advised by a person registered as, an adviser or, a
person that is exempt from registration as an adviser, or
       
¨
 
(v)
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an Accredited Investor.

 
 

--------------------------------------------------------------------------------

4           A “fully managed account” means an account of a client for which a
person makes the investment decisions if that person has full discretion to
trade in securities for the account without requiring the client’s express
consent to a transaction.
 
5           For the purposes of this certificate, an “eligibility adviser” means
(a) a person that is registered as an investment dealer and authorized to give
advice with respect to the Common Shares; and (b) in Saskatchewan or Manitoba,
also means a lawyer who is a practising member in good standing with a law
society of a jurisdiction of Canada or a public accountant who is a member in
good standing of an institute or association of chartered accountants, certified
general accountants or management accountants in a jurisdiction of Canada,
provided that the lawyer or public accountant (a) does not have a professional,
business or personal relationship with the Corporation, or any of its directors,
executive officers, founders or control persons, and (b) has not acted for or
been retained personally or otherwise as an employee, executive officer,
director, associate or partner of a person or company that has acted for or been
retained by the Issuer or any of its directors, executive officers, founders or
control persons within the previous 12 months.
 
17

--------------------------------------------------------------------------------


 
EXHIBIT 3
 
Disclosure Documents of the Corporation
 
The following filings of the Corporation can be found on the EDGAR Database at
the website of the U.S. Securities and Exchange Commission, at
http://www.sec.gov/edgar/searchedgar/companysearch.html (type “Triangle
Petroleum” in Company name search box and click on “Find Companies”):
 
 
1.
Annual Report on Form 10-K for the year ended January 31, 2010 filed with the
U.S. Securities and Exchange Commission on April 9, 2010.

 
 
2.
Definitive Proxy Statement on Schedule 14A filed with the U.S. Securities and
Exchange Commission on July 6, 2010.

 
 
3.
Quarterly Report on Form 10-Q for the quarter ended April 30, 2010 filed on June
14, 2010.

 
 
4.
Current Reports on Form 8-K filed on each of February 16, 2010, March 12, 2010,
March 16, 2010, May 27, 2010 and June 7, 2010 (excluding information furnished
under Items 2.02 or 7.01 of Form 8-K or Rule 406T of Regulation S-T).

 
18

--------------------------------------------------------------------------------


 
EXHIBIT 4
 
Particulars of Subscriber
 
Corporate Placee Registration Form
 
Present Ownership of Securities
The Subscriber, if not an individual, either [CHECK APPROPRIATE ITEM]:
 
The Subscriber either [CHECK APPROPRIATE ITEM]:
               
______
has previously filed with the TSX Venture Exchange a Form 4C, Corporate Placee
Registration Form, and represents and warrants that there has been no change to
any of the information in the Form 4C previously filed with the TSX Venture
Exchange up to the date of this Subscription Agreement; or
 
______
owns directly or indirectly, or exercises control or direction over, no Common
Shares of the Corporation or securities convertible into Common Shares in the
capital stock of the Corporation (excluding the securities subscribed for
herein); or
               
______
hereby delivers to the Corporation a completed Form 4C in the form attached
hereto as Exhibit 4 for filing with the TSX Venture Exchange.
 
______
owns directly or indirectly, or exercises control or direction over, Common
Shares of the Corporation and convertible securities entitling the Subscriber to
acquire an additional Common Shares of the Corporation (excluding the securities
subscribed for herein).
               
Insider Status
 
Member of “Pro Group”
               
The Subscriber either [CHECK APPROPRIATE ITEM]:
 
The Subscriber either [CHECK APPROPRIATE ITEM]:
               
______
is an “Insider” of the Corporation as defined in the Securities Act
(Ontario).  More specifically, “Insider” means:
 
______
is a Member of the “Pro Group” as defined in the Rules of the TSX Venture
Exchange.  More specifically, “Pro Group” is defined as follows:
                 
(a)
every director or officer of the Corporation;  
1.
Subject to subparagraphs (2), (3) and (4), “Pro Group” shall include, either
individually or as a group:
           
(a)
the member (i.e. a member of the TSX Venture Exchange under the TSX Venture
Exchange requirements);  
(b)
a director or officer of a person that is itself an insider or subsidiary of the
Corporation;     (b) employees of the member;            
(c)
partners, officers and directors of the member;  
(c)
a person or company that has:    
(d)
affiliates of the member; and            
(e)
associates of any parties referred to in subparagraphs (a) through (d).    
(i)
direct or indirect beneficial ownership of,  
2.
The TSX Venture Exchange may, in its discretion, include a person or party in
the Pro Group for the purposes of a particular calculation where the TSX Venture
Exchange determines that the person is not acting at arm’s length of the member.
   
(ii)
control or direction over, or  
3.
The TSX Venture Exchange may, in its discretion, exclude a person from the Pro
Group for the purposes of a particular calculation where the TSX Venture
Exchange determines that the person is acting at arm’s length of the member.
   
(iii)
a combination of direct or indirect beneficial ownership of and control or
direction over;  
4.
The member may deem a person who would otherwise be included in the Pro Group
pursuant to subparagraph (1) to be excluded from the Pro Group where the member
determines that:             (a) the person is an affiliate or associate of the
member acting at arm’s length of the member;    
securities of the Corporation carrying more than 10% of the voting rights
attached to all the Corporation’s outstanding voting securities, excluding, for
the purpose of the calculation of the percentage held, any securities held by
the person as underwriter in the course of a distribution; or
    (b) the associate or affiliate has a separate corporate andreporting
structure;             (c) there are sufficient controls on information flowing
between the member and the associate or affiliate; and  
(d)
the Corporation itself, if it has purchased, redeemed or otherwise acquired any
securities of its own issue, for so long as it continues to hold those
securities.    
(d)
the member maintains a list of such excluded person.                            
   
______
is not an Insider of the Corporation.
 
______
is not a member of the Pro Group.
               

 
19

--------------------------------------------------------------------------------


 

 
EXHIBIT 5
FORM 4C [logo.jpg]

 
CORPORATE PLACEE REGISTRATION FORM
 
Where subscribers to a Private Placement are not individuals, the following
information about the placee must be provided if the placee:
 
(a)           will hold more than 5% of the Issuer’s issued and outstanding
Listed Shares upon completion of the Private Placement; or
 
(b)           is subscribing for more than 25% of the Private Placement.
 
This Form will remain on file with the TSX Venture Exchange.  The corporation,
trust, portfolio manager or other entity (the “Placee”) need only file it on one
time basis, and it will be referenced for all subsequent Private Placements in
which it participates.  If any of the information provided in this Form changes,
the Placee must notify the Exchange prior to participating in further placements
with Exchange listed companies.  If as a result of the Private Placement, the
Placee becomes an Insider of the Issuer, Insiders of the Placee are reminded
that they must file a Personal Information Form (2A) or, if applicable,
Declarations, with the Exchange.
 
1.
Placee Information:

 
(a) </fon t>
Name:
_____________________________________________________________________________________

 

       
(b)       
Complete Address: ____________________________________________________________________________   
   
 __________________________________________________________________________________________

 


       
(c)       
Jurisdiction of Incorporation or Creation: ___________________________________________________________

 
2.    
(a)       Is the Placee purchasing securities as a portfolio manager (Yes/No)? _______________________________________  

 
 
(b)
Is the Placee carrying on business as a portfolio manager outside of Canada (Yes/No)? __________

 
3.
If the answer to 2(b) above was “Yes”, the undersigned certifies that:

 
 
(d)
It is purchasing securities of an Issuer on behalf of managed accounts for which
it is making the investment decision to purchase the securities and has full
discretion to purchase or sell securities for such accounts without requiring
the client’s express consent to a transaction;

 
 
(e)
it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients (a “portfolio manager”
business) in ____________________ [jurisdiction], and it is permitted by law to
carry on a portfolio manager business in that jurisdiction;

 
 
(f)
it was not created solely or primarily for the purpose of purchasing securities
of the Issuer;

 
 
(g)
the total asset value of the investment portfolios it manages on behalf of
clients is not less than $20,000,000; and

 
(h)
it has no reasonable grounds to believe, that any of the directors, senior
officers and other insiders of the Issuer, and the persons that carry on
investor relations activities for the Issuer has a beneficial interest in any of
the managed accounts for which it is purchasing

 
20

--------------------------------------------------------------------------------


 
4.
If the answer to 2(a). above was “No”, please provide the names and addresses of
control persons of the Placee:

 
  Name
  City
  Province or State
  Country
                               

 
The Subscriber acknowledges it is bound by the provisions of applicable
Securities Law, including provisions concerning the filing of insider reports
and reports of acquisitions.
 
Dated at                                                      
on                                                      , 2010.
 

       
(Name of Purchaser - please print)
         
(Authorized Signature)
         
(Official Capacity - please print)
         
(please print name of individual whose signature
   
appears above)
 

 
Acknowledgement - Personal Information


“Personal Information” means any information about an identifiable individual,
and includes information contained in sections 1, 2 and 4, as applicable, of
this Form.
 
The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:


(a)
the disclosure of Personal Information by the undersigned to the Exchange (as
defined in Appendix 6B) pursuant to this Form; and



(b)
the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 6B or as otherwise identified by the
Exchange, from time to time.

 
 
Dated at ____________________________________________ on
________________________________.
 
21

--------------------------------------------------------------------------------


 

       
(Name of Purchaser - please print)
         
(Authorized Signature)
         
(Official Capacity - please print)
         
(please print name of individual whose signature
   
appears above)
 





THIS IS NOT A PUBLIC DOCUMENT
 
22

--------------------------------------------------------------------------------

